

Exhibit 10.42
UNITED NATURAL FOODS, INC.


2020 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED VESTING
RESTRICTED SHARE UNIT AWARD AGREEMENT


[cliff-vesting for employees]




This Performance-Based Vesting Restricted Share Unit Award Agreement (this
“Agreement”) effective as of [ ] __, 20__, between United Natural Foods, Inc.
(the “Company”) and __________________ (the “Participant”), evidences a
Performance Award denominated in Restricted Share Units to the Participant under
the United Natural Foods, Inc. 2020 Equity Incentive Plan (as amended from time
to time, the “Plan”). Except in the preceding sentence and where the context
otherwise requires, the term “Company” shall include the Company and all present
and future Subsidiaries. All capitalized terms that are used in this Agreement
without definition shall have the meanings set forth in the Plan.


1.
Definitions.



(a)    “Participant,” solely for the purpose of this Agreement, means the
employee designated above.


(b)    “Performance Criteria” means the performance targets related to one or
more performance goals set forth on Exhibit A hereto.


(c)    “Performance Period” means the period beginning on [ ] and ending on [ ].


(d)    “Restricted Share Unit” means a right to receive a payment in the form of
any one Share of the Company’s common stock, par value $0.01 per share, subject
to the terms and conditions set forth in this Agreement and in the Plan,
following the successful attainment of the Performance Criteria to the
satisfaction of the Committee.


2.     Grant of Restricted Share Units.  In consideration of services to be
rendered by the Participant to the Company, the Company hereby grants to the
Participant, subject to the terms and conditions set forth in this Agreement and
in the Plan, [______] Restricted Share Units (the “Target Amount”). The Target
Amount shall be subject to adjustment as provided in Section 4.3 of the Plan.
This grant is conditional upon the Participant signing a counterpart of this
Agreement and delivering such signed counterpart to the Company within sixty
(60) days of this Agreement.


3.    Vesting.


(a)    Exhibit A hereto identifies the Performance Criteria and the levels of
performance that must be achieved in order to receive payment of Shares at the
percentage of the Target Amount specified in Exhibit A, based on achievement of
the Performance Criteria, as determined in accordance with this Agreement and
the Plan. The percentage of the Target Amount based on actual achievement of the
Performance Criteria as of the last day of the Performance Period is referred to
herein as the “Earned Amount.” Except as otherwise provided herein or in the
Plan, if the Participant remains continuously employed by the Company throughout
the Performance Period, the Participant will vest in the Earned




1



--------------------------------------------------------------------------------




Amount, and any amount in excess of the Earned Amount will be forfeited. Prior
to the issuance of any Shares in settlement of any Restricted Share Units, the
Committee shall determine and certify in writing (which may be set forth in the
minutes of a meeting of the Committee) the extent to which the Performance
Criteria and all other material terms of this Agreement have been met. In making
such determination, the Committee shall have the right to adjust the number of
Shares payable at a given level of performance totake into account additional
factors that the Committee may deem relevant in its sole discretion to the
assessment of individual or corporate performance.


(b)    In the event the Participant terminates employment on account of
Retirement in the year the Award is granted, the Pro-Rated Number of Restricted
Share Units will vest at the end of the Performance Period. The “Pro-Rated
Number” shall be the product of (i) the Earned Amount that the Participant would
have earned had he or she not terminated employment on account of Retirement and
(ii) the quotient of (A) the number of days beginning with the first day of the
Performance Period and ending on the date the Participant’s employment is
terminated as a result of Retirement and (B) 365, the number of days in the
one-year service period (and, for the avoidance of doubt, no additional
Restricted Share Units in which the Participant may have been entitled to vest
in accordance with the Performance Criteria shall vest). In the event that the
Participant terminates employment on account of Retirement before the end of the
Performance Period but after the year the Award is granted, or in the event that
the Participant dies or terminates employment on account of Disability at any
time after grant then, at the conclusion of the Performance Period, the
Participant (or the Participant’s estate or beneficiaries in the event of
Participant’s death) will vest in the Earned Amount that the Participant would
have earned had had his or her employment continued through the end of the
Performance Period. The rights of the Participant (or the Participant’s estate
or beneficiaries in the event of Participant’s death) in any event described in
this Section 3(b) shall become non-forfeitable only at such time as the Shares
issuable in settlement of such Restricted Stock Units would have been issued
pursuant to Section 4 hereof had the Participant continued to be employed
through the end of the Performance Period. .


(c)    In the event this Award is assumed in connection with a Change in
Control, the Committee shall make such adjustments to the Performance Criteria
as are necessary to equitably account for the Change in Control. In the event
the Participant’s employment with the Company or any successor to the Company is
terminated without Cause, or the Participant terminates his or her employment
for Good Reason, within twelve months after a Change in Control (and before the
Restricted Share Units otherwise have become vested under Section 3(a) or (b)),
the Participant shall vest in the Restricted Share Units at the Target Amount
granted under Section 2 of this Agreement and the Participant’s rights to such
vested amount of Restricted Share Units shall become non-forfeitable as of the
date on which the Participant’s employment with the Company or its successor is
terminated. In the event that this Award is not assumed by the Acquiror in
connection with a Change in Control, the Participant shall vest in the
Restricted Share Units at the Target Amount immediately prior to the Change in
Control and shall settle immediately following the Change in Control
(notwithstanding the longer period of time for settlement provided in Section 4
below).


(d)    Except as provided in Section 3(b) or (c) above or as otherwise provided
in any written agreement by and between the Company and the Participant, if the
Participant’s employment with the Company terminates for any reason prior to the
expiration of the Performance Period, all then-unvested Restricted Share Units
shall be canceled immediately and shall not be payable to the Participant.


(e)    In case of any conflict between the terms of this Section 3 and any
written employment agreement between the Company and the Participant, the terms
of such written employment agreement shall control.






2



--------------------------------------------------------------------------------




4.    Payment. The Company shall issue to the Participant one Share for each
Restricted Share Unit which has become vested with respect to the Performance
Period pursuant to Section 3 of this Agreement. The payment of the Shares shall
be made to the Participant (or the Participant’s assignee or beneficiary if
permitted by the Plan or the Committee) in accordance with the Company’s grant
and award policy no later than March 15th of the calendar year next following
the calendar year in which the Performance Period ends and may be made as a
book-entry confirmation or through the issuance of a certificate evidencing such
Shares.


5.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any Shares which may be issued upon the vesting of
the Restricted Share Units (including, without limitation, voting rights and any
rights to receive dividends or non-cash distributions with respect to such
Shares) unless and until the Shares have been issued to Participant. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such Shares are issued.


6.    Withholding. The Company’s obligation to make payment of vested Restricted
Share Units shall be subject to the Participant’s satisfaction of any applicable
federal, state, local and foreign withholding obligations or withholding taxes,
including any employer minimum statutory withholding (“Withholding Taxes”), and
the Participant shall pay the amount of any such Withholding Taxes to the
Company as set forth in this Section 6. The Participant may satisfy his or her
obligation to pay the Withholding Taxes by (i) having the Company withhold
Shares otherwise deliverable to the Participant pursuant to settlement of vested
Restricted Share Units; or (ii) delivering, actually or by attestation, to the
Company shares of Common Stock already owned by the Participant; provided that
the amount of such Shares withheld or shares of Common Stock delivered (with the
value of such Shares being based on the Fair Market Value of a Share of the
Company’s Common Stock as of the payment date as determined by the Committee)
shall not exceed the amount necessary to satisfy the minimum amount of
Withholding Taxes. The Participant acknowledges and agrees that the Company has
the right to deduct from compensation or other amounts owing to the Participant
an amount not to exceed the Withholding Taxes.


7.    Covenants. As a condition to the receipt of the Award (which shall be
forfeited in the event of noncompliance with this Section 7 ), the Participant
hereby agrees to adhere to the covenants set forth in Section 14.8 of the Plan,
which include confidentiality, non-competition and non-solicitation covenants.


8.    No Guarantee of Employment. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue in the employ of the Company,
or shall interfere with or restrict in any way the rights of the Company, which
are hereby expressly reserved, to discharge the Participant at any time for any
reason whatsoever, with or without Cause.


9.    Amendment. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of or alter,
suspend, discontinue, cancel or terminate, this Agreement and the Restricted
Share Units, prospectively or retroactively in time (and in accordance with
Section 409A of the Code with regard to awards subject thereto); provided that
any such waiver, amendment, alteration, suspension, discontinuance, cancellation
or termination that would materially and adversely affect the rights of the
Participant or any holder or beneficiary of the Restricted Share Units shall not
to that extent be effective without the consent of the Participant, holder or
beneficiary; and provided further that no consent of the Participant or any
holder or beneficiary shall be required for any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination to the
extent necessary to conform this Agreement to mandatory provisions of applicable
federal or state laws, regulations or rulings, including but not limited to the
provisions of Section 409A of the Code necessary to avoid tax penalties to the
Participant. The Committee is authorized to make equitable and proportionate
adjustments in the terms




3



--------------------------------------------------------------------------------




and conditions of, and the criteria included in, this Agreement and the
Restricted Share Units as set forth in the Plan.


10.    Determinations by the Committee. Except as otherwise expressly provided
in the Plan, all designations, determinations, interpretations, and other
decisions under or with respect to the Plan or this Agreement shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons.


11.    Provisions of the Plan. The Participant hereby acknowledges receipt of a
copy of the Plan with this Agreement and agrees to be bound by all the terms and
provisions of the Plan. This Agreement is governed by the terms of the Plan, and
in the case of any inconsistency between this Agreement and the terms of the
Plan, the terms of the Plan shall govern. This Agreement, read together with the
Plan, represents the entire understanding and agreement between the Company and
the Participant, and shall supersede any prior agreement and understanding
between the parties with respect to the matters contained herein. This
Agreement, and any payment of Shares in settlement of the Restricted Share
Units, shall be subject to any policy of the Company regarding the recoupment or
clawback of compensation as in effect at the date of this Agreement or hereafter
adopted by the Board.


12.    Nontransferability of Restricted Share Units.  Except as otherwise
provided in the Plan, the Restricted Share Units and this Agreement shall not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant. Any attempt to assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the Restricted Share Units otherwise than
as permitted by the Plan and this Agreement shall, at the election of the
Company, be null and void. Transfer of the Restricted Share Units for value is
not permitted under the Plan or this Agreement.


13.    Notices. Any notice required or permitted to be given to the Participant
under this Agreement shall be in writing and shall be deemed effective upon
personal delivery or upon deposit in the United States mail with postage and
fees prepaid. Any notice or communication required or permitted to be given to
the Company under this Agreement shall be in writing and shall be deemed
effective only upon receipt by the Secretary of the Company at the Company’s
principal office.


14.    Waiver. The waiver by the Company of any provision of this Agreement at
any time or for any purpose shall not operate as or be construed to be a waiver
of the same or any other provision of this Agreement at any subsequent time or
for any other purpose.


15.    Section 409A.


(a)    For the avoidance of doubt, the Restricted Share Units granted under this
Agreement are intended to be exempt from or otherwise comply with Section 409A
of the Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be either exempt from or in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Participant by
Code Section 409A or damages for failing to comply with Code Section 409A.


(b)        Notwithstanding any other payment schedule provided herein to the
contrary, if the Participant is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then any payment due under this Agreement that is considered
“deferred compensation” under Section 409A of the Code payable on account of a
Participant’s “separation from service” shall not be made until the date which
is the earlier of (A) the expiration of the




4



--------------------------------------------------------------------------------




six (6) month period measured from the date of such “separation from service” of
the Participant, and (B) the date of Participant’s death (the “Delay Period”) to
the extent required under Code Section 409A. Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section 15(b) shall be paid to the
Participant in a lump sum in accordance with the Agreement.


(c)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of
“deferred compensation” (as such term is defined in Code Section 409A) upon or
following a termination of employment unless such termination is also a
“separation from service” from the Company within the meaning of Code Section
409A (and, more specifically, Treasury Regulation 1.409A-1(h)) and, for purposes
of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”


(d)    For the avoidance of doubt, any payment due under this Agreement within a
period following the Participant’s termination of employment, death, Disability,
Retirement or other event, shall be made on a date during such period as
determined by the Company in its sole discretion.


16.    Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.


17.    Successors. This Agreement shall inure to the benefit of and be binding
upon any successor to the Company and shall inure to the benefit of the
Participant's legal representative. All obligations imposed upon the Participant
and all rights granted to the Company under this Agreement shall be binding upon
the Participant's heirs, executors, administrator and successors.


18.    Electronic Communication. The Company may, in its sole discretion, decide
to deliver any document related to current or future participation in the Plan
by electronic means. The Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an online
or electronic system established and maintained by the Company or a third-party
designated by the Company.


[signature page follows]










5



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer of the Company, and the Participant has accepted and signed this
Agreement, all on the day and year first mentioned above.




UNITED NATURAL FOODS, INC.
                                
By: __________________________






                     PARTICIPANT


______________________________
 











6



--------------------------------------------------------------------------------












EXHIBIT A
Performance criteria and levels required to be achieved for payout;
payout percentage of Target Amount




[TO BE DETERMINED ON OR PRIOR TO GRANT]










7

